 

Exhibit 10.11

 

DRAFTKINGS INC.

 

[PERFORMANCE] RESTRICTED STOCK UNIT GRANT NOTICE
(2020 INCENTIVE AWARD PLAN)

 

DraftKings Inc., a Nevada corporation (the “Company”), pursuant to its 2020
Incentive Award Plan, as may be amended from time to time (the “Plan”), hereby
grants to Participant the number of restricted stock units (“RSUs”) set forth
below, each of which represents the right to receive one Common Share1 without
any payment for such shares. This award is subject to all of the terms and
conditions as set forth in this notice, in the corresponding Restricted Stock
Unit Agreement and the Plan, which are attached hereto and incorporated herein
in their entirety. Capitalized terms not explicitly defined herein but defined
in the Plan or the Restricted Stock Unit Agreement will have the same
definitions as in the Plan or the Restricted Stock Unit Agreement. If there is
any conflict between the terms in this notice, Exhibit A to this notice, the
corresponding Restricted Stock Unit Agreement and the Plan, then such conflict
or inconsistency shall be resolved by giving such documents precedence in the
following order: Exhibit A, this notice, the corresponding Restricted Stock Unit
Agreement then the Plan.

 

Participant ###PARTICIPANT_NAME### Date of Grant: ###GRANT_DATE### Vesting
Commencement Date:

###ALTERNATIVE_VEST_BASE_DATE###

Number of RSUs:

###TOTAL_AWARDS###

[Expiration Date]

[###EXPIRY_DATE###]

 

Type of Grant: [Performance] Restricted Stock Units     Vesting Schedule: This
award shall vest pursuant to the schedule set forth in Exhibit A, which is
attached hereto and incorporated herein in its entirety.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this [Performance] Restricted Stock Unit Grant
Notice, the corresponding Restricted Stock Unit Agreement and the Plan.
Participant acknowledges and agrees that this [Performance] Restricted Stock
Unit Grant Notice and the corresponding Restricted Stock Unit Agreement may not
be modified, amended or revised except as provided in the Plan. Participant
further acknowledges that as of the Date of Grant, this [Performance] Restricted
Stock Unit Grant Notice, the corresponding Restricted Stock Unit Agreement, and
the Plan set forth the entire understanding between Participant and the Company
regarding this RSU award and supersede all prior oral and written agreements,
promises and/or representations on that subject with the exception of the
following agreements only.

 



 

 

1 References to “Common Share” to be replaced with “shares of Class B Common
Stock” if applicable.

 



 

 

 

Other Agreements:          

 

 

By accepting these RSUs, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

DraftKings Inc.   participant:          



By:

/s/ Jason Robins

        Jason Robins     Signature           Title: Chief Executive Officer  

 

Attachments: Restricted Stock Unit Agreement, 2020 Incentive Award Plan



 



 2 

 

 

EXHIBIT A

 

VESTING SCHEDULE

 

 

 

 

 

 

 

 

 





 3 

 

 

ATTACHMENT I

 

RESTRICTED STOCK UNIT AGREEMENT

 

 

 

 

 

 

 

 

 

 





 4 

 

 

DRAFTKINGS INC.

 

2020 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to your [Performance] Restricted Stock Unit Grant Notice (“Grant
Notice”) and this Restricted Stock Unit Agreement (this “Agreement”), DraftKings
Inc., a Nevada corporation (the “Company”) has granted you the number of RSUs
under its 2020 Incentive Award Plan (the “Plan”) indicated in your Grant Notice,
each of which represents the right to receive one Common Share. The RSUs are
granted to you effective as of the date of grant set forth in the Grant Notice
(the “Date of Grant”). If there is any conflict between the terms in the Grant
Notice, Exhibit A to the Grant Notice, this Restricted Stock Unit Agreement and
the Plan, then such conflict shall be resolved by giving such documents
precedence in the following order: Exhibit A, the Grant Notice, this Restricted
Stock Unit Agreement then the Plan. Capitalized terms not explicitly defined in
this Restricted Stock Unit Agreement or in the Grant Notice but defined in the
Plan will have the same definitions as in the Plan.

 

The details of the RSUs, in addition to those set forth in the Grant Notice and
the Plan, are as follows:

 

1.                   Vesting; No Shareholder Rights. The RSUs will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
service with the Company except as may be provided otherwise in the Vesting
Schedule in Exhibit A to your Grant Notice or in an employment or other
agreement between you and the Company. You will not be deemed to be the holder
of, or have any of the rights of a stockholder with respect to any RSUs unless
and until they have vested and the Company has issued and delivered Common
Shares to you and your name shall have been entered as a stockholder of record
on the books of the Company.

 

2.                   Number of RSUs. The number of RSUs are set forth in your
Grant Notice and will be adjusted in the event of changes in capital structure
and similar events as provided in Section 12 of the Plan.

 

3.                   Settlement. Subject to Section 8, each RSU will be settled
by delivery to you of one Common Share [###SETTLEMENT DATE###]. The Company may,
in its sole discretion, deliver cash in lieu of all or any portion of the Common
Shares otherwise deliverable in respect of the RSUs in an amount equal to such
number of Common Shares multiplied by the Fair Market Value of a Common Share on
the date when such shares would otherwise have been issued, as determined by the
Committee.

 

4.                   Securities Law Compliance. In no event shall the Company
deliver Common Shares upon vesting of the RSUs unless such shares are then
registered under the Securities Act or, if not registered, the Company has
determined that the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The issuance of Common Shares is also
subject to compliance with all other applicable laws and regulations.

 

5.                   Other Terms.

 

(a)                In considering the acceptance of this award of RSUs, you
understand, acknowledge, agree and hereby stipulate that you should use the same
independent investment judgment that you would use in making other investments
in corporate securities. Among other things, stock prices will fluctuate over
any reasonable period of time and the price of Common Shares may go down as well
as up. No guarantees are made as to the future prospects of the Company or the
Common Shares. No representations are made by the Company.

 



   

 

 

(b)               Notwithstanding anything to the contrary in this Agreement,
the Common Shares issued under this Agreement, any other restricted stock unit
agreement or any stock option agreement, and all amounts that may be received by
you in connection with any disposition of any such Common Shares shall be
subject to applicable recoupment, “clawback” and similar provisions under law,
as well as any recoupment, “clawback” and similar policies of the Company that
may be adopted at any time and from time to time in order to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law

 



6.                   TRANSFERABILITY. Except as otherwise provided in this
Section 6 or in the Plan, the RSUs are not assignable or transferable, except by
will or by the laws of descent and distribution. Without limiting the generality
of the foregoing, the RSUs may not be sold, assigned, transferred or otherwise
disposed of, or pledged or hypothecated in any manner (whether by operation of
law or otherwise), and shall not be subject to execution, attachment or other
process. Any assignment, transfer, sale, pledge, hypothecation or other
disposition of the RSUs or any attempt to make any such levy of execution,
attachment or other process will cause the RSUs to terminate immediately, unless
the Chief Legal Officer of the Company, in his sole discretion, specifically
waives applicability of this provision.



 



(a)               Certain Trusts. Upon receiving written permission from the
Chief Legal Officer of the Company, you may transfer the RSUs to a trust if you
are considered to be the sole beneficial owner (determined under Section 671 of
the Code and applicable state law) while the RSUs are held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

(b)              Domestic Relations Orders. Upon receiving written permission
from the Chief Legal Officer of the Company, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer the RSUs pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument that contains the information required by the Company to effectuate
the transfer. You are encouraged to discuss the proposed terms of any division
of these RSUs with the Company prior to finalizing the domestic relations order
or marital settlement agreement to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

 

(c)               Beneficiary Designation. Upon receiving written permission
from the Chief Legal Officer of the Company, you may, by delivering written
notice to the Company, in a form approved by the Company and any broker
designated by the Company to administer its equity program, designate a third
party who, on your death, will thereafter be entitled to receive the Common
Shares or other consideration in settlement of the vested RSUs. In the absence
of such a designation, your executor or administrator of your estate will be
entitled to receive, on behalf of your estate, the Common Shares or other
consideration in settlement of the vested RSUs.



 

7.                   RSUs not a Service Contract. The RSUs are not an employment
or service contract, and nothing in the RSUs will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service. In addition, nothing in the RSUs will obligate the
Company or an Affiliate, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
member of the Company’s Board or a consultant for the Company or an Affiliate.

 



 2 

 

 

8.                   Withholding Obligations.

 

(a)                At the time the RSUs vest, in whole or in part, and at any
time thereafter as requested by the Company, you hereby agree to make adequate
provision for (including by means of a “same day sale” pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company), any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or an
Affiliate, if any, which arise in connection with the vesting and settlement of
the RSUs.

 

(b)               In the event that you fail to make the adequate provisions
contemplated by Section 8(a) above, then, subject to compliance with any
applicable legal conditions or restrictions, the Company shall have the option
in its sole discretion (but not the obligation) to withhold from fully vested
Common Shares otherwise issuable to you upon the settlement of the RSUs a number
of whole Common Shares having a Fair Market Value, determined by the Company as
of the date of vesting or settlement as applicable, not in excess of the amount
of tax required to be withheld by law (or such lower amount as may be necessary
to avoid classification of the RSUs as a liability for financial accounting
purposes).

 

(c)                The Company assumes no responsibility for individual income
taxes, penalties or interest related to grant, vesting or settlement of any RSU.
Neither the Company nor any affiliate makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
vesting or settlement of the RSUs. You should consult with your personal tax
advisor regarding the tax ramifications, if any, which result from receipt of
the RSUs, the subsequent issuance, if any, of Common Shares on settlement of the
RSUs, and subsequent disposition of any such Common Shares. You acknowledge that
the Company may be required to withhold federal, state and/or local taxes in
connection with the vesting and/or settlement of the RSUs. No RSUs will vest or
be settled unless and until you have made the adequate provisions contemplated
by Section 8(a) or the Company has exercised its option to withhold the
necessary amount of Common Shares pursuant to Section 8(b) above. The Company
will have no obligation to issue a certificate for Common Shares in respect of
the RSUs unless the obligations set forth in this Section 8 are satisfied.

 

9.                   Section 409A; Tax Consequences. It is the Company’s intent
that payments under this Restricted Stock Unit Agreement and Grant Notice shall
be [exempt from] Section 409A of the Internal Revenue Code (“Section 409A”) to
the extent applicable, and that this Restricted Stock Unit Agreement be
administered accordingly. Notwithstanding anything to the contrary contained in
this Restricted Stock Unit Agreement, Grant Notice or any employment agreement
you have entered into with the Company, to the extent that any payment or
benefit under this Restricted Stock Unit Agreement is determined by the Company
to constitute “non-qualified deferred compensation” subject to Section 409A and
is payable to you by reason of termination of your employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death). Each payment under this Restricted Stock
Unit Agreement shall be treated as a separate payment under Section 409A. You
hereby agree that the Company does not have a duty to design or administer the
Plan or its other compensation programs in a manner that minimizes your tax
liabilities. You will not make any claim against the Company, or any of its
officers, directors, employees or Affiliates related to tax liabilities arising
from the RSUs or your other compensation.

 



 3 

 

 

10.               Notices. Any notices provided for in the Restricted Stock Unit
Agreement or the Plan will be given in writing and will be deemed effectively
given upon receipt. The Company may, in its sole discretion, decide to deliver
any documents related to participation in the Plan and these RSUs by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting these RSUs, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

11.               Agreement Summaries. In the event that the Company provides
you (or anyone acting on your behalf) with summary or other information
concerning, including or otherwise relating to your rights or benefits under
this Agreement (including, without limitation, the RSUs and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by Exhibit A, the Grant Notice, this Restricted Stock Unit
Agreement and the Plan and, unless it explicitly states otherwise and is signed
by an officer of the Company, shall not constitute an amendment or other
modification hereto.

 

12.               Acknowledgements. You understand, acknowledge, agree and
hereby stipulate that: (1) you are executing this Agreement voluntarily and
without any duress or undue influence by the Company or anyone else; (2) the
RSUs are intended to be consideration in exchange for the promises and covenants
set forth in this Agreement; (3) you have carefully read, considered and
understand all of the provisions of this Agreement and the Company’s policies
reflected in this Agreement; (4) you have asked any questions needed for you to
understand the terms, consequences and binding effect of this Agreement and you
fully understand them; (5) you were provided an opportunity to seek the advice
of an attorney and/or a tax professional of your choice before accepting this
award of RSUs and (6) the obligations and restrictions set forth in this
Agreement are fair and reasonable.

 



 4 

 

 

ATTACHMENT II

 

2020 Incentive Award Plan

 

 

 

 

 

 

 

 

 



 5 

 

